Citation Nr: 0316351	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-24 075A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected bulging disc and disc 
space narrowing at L5-S1.

2.  Evaluation of service-connected post-operative residuals 
of a right elbow disorder.

3.  Entitlement to a compensable rating for residuals of a 
left wrist skin graft.

4.  Entitlement to a compensable rating for skin graft donor 
site scar on the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In May 1998 the Board remanded the 
case to the RO for further development.  While the case was 
in remand status, jurisdiction over the case was transferred 
to the RO in Winston-Salem, North Carolina.  The Board 
thereafter again remanded the case in January 2001.  The case 
was most recently returned to the Board in April 2003.


FINDINGS OF FACT

1.  From September 20, 1994 to January 6, 2001, the veteran's 
service-connected bulging disc and disc space narrowing at 
L5-S1 most nearly approximated severe limitation of lumbar 
spine motion; symptoms compatible with pronounced 
intervertebral disc syndrome were not present in the veteran 
until January 7, 2001.

2.  For the period from January 7, 2001 to November 14, 2001, 
the veteran's service-connected bulging disc and disc space 
narrowing at L5-S1 more nearly approximated pronounced 
intervertebral disc syndrome than severe intervertebral disc 
syndrome.

3.  For the period from November 15, 2001, the veteran's 
service-connected bulging disc and disc space narrowing at 
L5-S1 more nearly approximates severe limitation of lumbar 
motion; the veteran has been granted separate evaluations for 
the neurologic impairment affecting his lower extremities 
associated with his service-connected low back disorder.

4.  The veteran is left hand dominant.

5.  For the period prior to November 15, 2001, the veteran 
had full supination and pronation of the right elbow with 
substantially full flexion and extension, without objective 
evidence of any significant pain, weakness, fatigability or 
incoordination.

6.  For the period from November 15, 2001, the post-operative 
residuals of the veteran's right elbow disorder are 
manifested by severe pain with elbow flexion limited to 12 
degrees; the elbow is not ankylosed, and flail joint is not 
present.

7.  The residuals of the veteran's left wrist skin graft are 
manifested by loss of most sensation at the skin graft site, 
but not by any site pain or tenderness, by any associated 
left wrist weakness, fatigability, incoordination or more 
than mild functional impairment, and not by any neurologic or 
muscle impairment; the skin graft site measures 12.5 square 
inches in area, is stable and is not poorly nourished or 
ulcerated.

8.  The skin graft donor site scar on the veteran's left 
thigh is well-healed without any pain or tenderness; the scar 
is stable and not poorly nourished or ulcerated, is 10 square 
inches in area, and is not productive of any limitation of 
motion or function.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for bulging disc and 
disc space narrowing at L5-S1 for the period from September 
20, 1994 to January 6, 2001, and the criteria for a 60 
percent rating for the period from January 7, 2001 to January 
17, 2001, have been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295; 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for bulging disc and disc space narrowing at L5-S1 for the 
period from January 7, 2001 to November 14, 2001 have not 
been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).

3.  The criteria for a rating in excess of 40 percent for 
bulging disc and disc space narrowing at L5-S1 for the period 
from November 15, 2001 have not been met.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5110, 5292, 5293 (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002).

4.  The criteria for a compensable rating for post-operative 
residuals of a right elbow disorder for the period prior to 
November 15, 2001, have not been met.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5213 
(2002).

5.  The criteria for a rating in excess of 50 percent for 
post-operative residuals of a right elbow disorder for the 
period from November 15, 2001, have not been met.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205, 5206, 5207, 
5209 (2002).

6.  The criteria for a compensable rating for residuals of a 
left wrist skin graft for the period prior to August 30, 
2002, have not been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5215; 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002).
 
7.  The criteria for a 20 percent rating for residuals of a 
left wrist skin graft for the period from August 30, 2002, 
have been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215; 67 Fed. Reg. 49,590, 49,596 (July 31, 
2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805).
 
8.  The criteria for a compensable rating for skin graft 
donor site scar on the veteran's left thigh have not been 
met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 67 Fed. Reg. 49,590, 49,596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting service connection 
for, and assigning initial evaluations to, the disabilities 
listed on the title page of this action, considered these 
claims on the merits.  Moreover, after review of the record, 
the Board concludes that VA's duties under both the VCAA and 
the new regulations have been fulfilled. 

The record reflects that the veteran was provided with notice 
of the July 1995 rating decision from which the current 
appeal originates.  Following submission of his notice of 
disagreement with the initial ratings assigned the 
disabilities at issue, the veteran was provided with a 
statement of the case in August 1995 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  In March 2001 the RO informed the veteran of 
the VCAA and advised him of what evidence VA would obtain on 
his behalf and what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  In addition, effective 
September 23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome (IVDS) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002).  The record reflects that the RO considered the 
veteran's low back and skin disorder claims under the new 
schedular criteria in the February 2003 supplemental 
statement of the case; the veteran was provided at that time 
with the text of the revised regulations.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In July 2001 the veteran was contacted by VA and indicated at 
that time that he had no additional medical evidence for VA 
to obtain.  On subsequent occasions he indicated that he has 
sought treatment for his conditions only at VA facilities.

The record also reflects that the veteran has been afforded 
several examinations in connection with each of his claims.  
The Board notes in this regard that the veteran's 
representative, in May 2003, requested further examination of 
the veteran's left wrist and left thigh conditions in light 
of the change in the rating criteria for skin disorders.  The 
Board has reviewed the examination reports on file and the 
other evidence of record, and concludes that the evidence 
already on file sufficiently addresses the new rating 
criteria as they pertain to his left wrist and left thigh 
conditions.  The Board consequently finds that further VA 
examination of the veteran is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back, right elbow, left wrist 
and left thigh conditions.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2002).


I.  Low back disability

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in September 1994.  Service connection for 
bulging disc and disc space narrowing at L5-S1 was granted in 
July 1995; the disability was assigned a 10 percent 
evaluation.  In March 2002 the evaluation assigned the low 
back disability was increased to 60 percent disabling, 
effective January 18, 2001.  In a January 2003 rating 
decision, the evaluation assigned the low back disability was 
decreased to 40 percent disabling effective November 15, 
2001; the January 2003 rating decision also granted service 
connection for neurologic impairment of the right and left 
lower extremities as secondary to the low back disorder, 
assigning a combined 100 percent evaluation for the lower 
extremity disabilities under 38 C.F.R. § 4.71a, Diagnostic 
Code 5110 (2002) effective November 15, 2001.
 
Service medical records document treatment of the veteran on 
an occasional basis for lower back strain and spasm prior to 
June 1993.  In June 1993 the veteran injured his back while 
lifting a jackhammer, following which he presented for 
increased low back problems.  A Computed Tomography study in 
June 1993 revealed right-sided L5-S1 disc herniation, and a 
Magnetic Resonance Imaging (MRI) study in August 1993 
revealed a subtly bulging disc at L5-S1.  Physical 
examination of the veteran disclosed paraspinal tenderness 
but revealed that sensation was intact and that the veteran's 
deep tendon reflexes were 1+ to 2+.  The records show that he 
thereafter occasionally demonstrated decreased lower 
extremity strength, without any evidence of atrophy.  His 
forward flexion ranged from 40 to 70 degrees; his extension 
ranged from 5 to 25 degrees; his right lateral flexion ranged 
from 20 to 45 degrees and his left lateral flexion ranged 
from 20 to 30 degrees.  The service records show that the 
veteran was placed on limited duty by recommendation of a 
Medical Board in 1993 in light of his low back pain, and that 
a Physical Evaluation Board in July 1994 determined that he 
was unfit for duty because of chronic low back pain.

On file is the report of a July 1995 VA examination, at which 
time the veteran reported that he had not worked since 
service because of his lower back problems.  He complained of 
moderate to severe low back pain, particularly with lifting 
activities, but he denied any radiculopathy.  Physical 
examination disclosed the absence of any postural abnormality 
or fixed deformity.  Paraspinous muscle tenderness was 
present, without any spasm.  The veteran was able to forward 
flex to 70 degrees (with pain at 40 degrees); backward extend 
to 20 degrees; laterally flex to 35 degrees, bilaterally; and 
rotate to 35 degrees, bilaterally.  Motor and sensory 
examination was normal in the lower extremities.  Deep tendon 
reflexes were 1+ and symmetric.  X-ray studies of the lumbar 
spine showed mild disc space narrowing at L5-S1, and minimal 
scoliosis.  The veteran was diagnosed with chronic lumbar 
strain without radiculopathy.

On file are private medical records for January 1996 which 
document an emergency room visit by the veteran for back pain 
ultimately diagnosed as lumbar strain.  The records show that 
he exhibited back spasms and that he was unable to bear 
weight on his left leg.

On file are VA treatment records for January 1996 to May 2002 
which show that the veteran presented in January 1996 with a 
one-week history of radiating low back pain; he exhibited 
mild tenderness to palpation, 4/5 motor strength, paresthesia 
of the left lower extremity, and good heel and toe walking; 
he was prescribed bed rest of seven days duration.  Treatment 
notes for 1998 show that he was off from work for several 
weeks on account of intermittent back pain.  The records for 
1998 also show that he exhibited a limp and left lower 
extremity weakness of 4+/5, and that he was diagnosed at one 
point with radiculopathy affecting the left leg.  Strength of 
the right lower extremity was 5/5 and deep tendon reflexes 
ranged from 0 to 2, although sensation was intact.  The 
veteran's forward flexion ranged from 10 to 20 degrees prior 
to the onset of pain, and the veteran's treating physician 
described the veteran's lower back pain as debilitating.  An 
MRI study of the lumbar spine in April 1998 showed the 
presence of central spurs at L4 and L5.  

The treatment records show that the veteran underwent 
electromyograph (EMG) studies in January 1999 in light of 
concerns over possible root compromise in his back.  The EMG 
studies were normal, but were terminated early by the 
veteran, and the examiner consequently warned that left L5-S1 
radiculopathy could not be completely ruled out, although he 
noted that the presence of a major radiculopathy was 
unlikely.  A January 1999 X-ray study showed the presence of 
mild or early degenerative disc disease of the L4-L5 disc 
spaces.  Other treatment reports for 1999 show that the 
veteran lost several days from work on account of his low 
back problems, but a September 1999 entry indicates that the 
veteran exhibited full lower extremity strength and a normal 
gait, although a decreased left ankle jerk was present and 
the veteran exhibited limited range of low back motion 
secondary to pain.

Treatment records for 2000 show that the veteran, when 
examined, exhibited no lower extremity weakness, and instead 
demonstrated a normal gait.  A February 2000 MRI study 
documents the presence of a large disc extrusion at L5-S1, as 
well as a small posterior spur or central disc bulge at L4.  
A November 2000 entry indicates that the veteran reported 
experiencing low back pain radiating to his left lower 
extremity; sensation was normal on examination, but the 
treating physician diagnosed low back pain with 
radiculopathy.

Treatment notes for 2001 show that on January 7, 2001, the 
veteran complained of worsening low back pain after recently 
moving furniture.  Physical examination disclosed the 
presence of sensory decrease in the L4-L5 and L5-S1 
distributions as well as muscle spasms; the veteran was 
diagnosed with disc herniation with accompanying neurologic 
findings, and the treating physician expressed concern at the 
neurologic changes.  On January 18, 2001, the veteran 
presented with tenderness to palpation of the paravertebral 
muscles.  No deformity was present, but the veteran exhibited 
limited range of low back motion with left lower extremity 
strength of 4/5.  Deep tendon reflexes were 2+ and equal, and 
no atrophy or weakness was evident.  The next day the veteran 
was noted to have deep tendon reflexes of 1+ to 2+, but a 
March 2001 entry notes the absence of any spasm or neurologic 
deficits in the lower extremities.  The records show that the 
veteran's flexion was limited to 10 degrees secondary to 
pain, and that he ambulated with a cane.  A May 2001 entry 
indicates that the veteran was considered able to work with 
limitations on his ability to lift heavy objects or to bend.  
Physical examination at that time disclosed the presence of 
full lower extremity strength, except for effort-dependent 
weakness on the right.  The presence of decreased sensation 
in the left lower extremity was identified, and an MRI study 
demonstrated the presence of a herniated nucleus pulposus of 
L5-S1 with right lateral recess and S1 nerve root effacement.  
A June 2001 entry notes right lower extremity strength of 
2/5+ and left lower extremity strength of 1+/5+, as well as 
an inability or refusal to raise his legs.  He nevertheless 
was able to walk with a steady but uneven gait.  An August 
2001 entry records the veteran's statement that his low back 
pain increased markedly in January 2001, and that he had been 
unable to work for his last employer for several months; 
physical examination disclosed an absent range of motion as 
well as hypoactive deep tendon reflexes, and the treating 
physician concluded that the veteran would experience 
difficulty in meeting the needs of his employment, and would 
require up to six months of rehabilitation.  In September 
2001 the veteran presented with an antalgic gait and a 
decrease of 75 percent of range of motion in all planes, as 
well as spasms and severe tenderness; he was prescribed a 
wheelchair.

Treatment notes for 2002 show that the veteran continued to 
experience muscle spasms.  Neurologic examination was normal, 
his deep tendon reflexes were 2+, and his motor strength was 
5/5.  A treatment note for May 2002, following a VA 
examination of that month, shows that the veteran was able to 
ambulate slowly with a cane.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1996, at which time he testified that he 
was restricted in regard to lifting or bending activities, as 
well with respect to traversing stairs.  He indicated that he 
wore a back brace and that he sometimes used a cane.  He 
testified that he experienced muscle spasms frequently, and 
that his back pain radiated to his left leg.  He indicated 
that he worked as a corrections officer, but that he was not 
required to stand much at work.

On file is the report of a June 1998 neurologic examination, 
at which time the veteran complained of low back pain, which 
was occasionally severe enough to interfere with his 
activities of daily living.  On physical examination the 
veteran's motor systems, gait and coordination were normal.  
His deep tendon reflexes were present and symmetrical, and 
primary sensations were intact.  The examiner concluded that 
the veteran had intermittent lumbago which was sometimes 
severe enough to preclude activities of daily living; the 
examiner concluded that the neurologic examination was 
otherwise normal.

On file is the report of a June 1998 orthopedic examination 
of the veteran.  The veteran indicated at that time that he 
was able to perform his duties at work, although his back 
pain interfered with his activities.  He denied any extremity 
weakness.  Physical examination disclosed the absence of any 
gait disturbance, and he was able to rise onto his heels and 
toes.  His deep tendon reflexes were symmetric.  The veteran 
exhibited tenderness to palpation of the paraspinal region, 
as well as muscle spasms in the lumbar area, but his spine 
was straight.  Cogwheel weakness was present with attempts at 
hip flexion, but he demonstrated full motor strength 
following a distraction maneuver.  The veteran was able to 
forward flex to 30 degrees; backward extend to 10 degrees; 
laterally flex to 40 degrees bilaterally; and rotate to 40 
degrees bilaterally.  X-ray studies of the lumbar spine 
revealed minimal scoliosis and mild disc space narrowing at 
L5-S1.  The veteran was diagnosed with mild paraspinal low 
back pain.

On VA orthopedic examination of November 15, 2001, the 
veteran presented in a wheelchair and reported that he was 
unable to stand for more than 10 seconds at a time.  His deep 
tendon reflexes were absent, except for a minimally reactive 
left ankle.  The remainder of the examination could not be 
performed because the veteran was unable to stand from his 
wheelchair for any appreciable period of time.  The veteran 
reported that he required his family to move him to and from 
his wheelchair, and he indicated that he experienced pain 
with any movement.  The examiner noted that the veteran was 
unable to lift his foot from the wheelchair pads, and 
diagnosed the veteran with severe pronounced limitation of 
motion of the back with pronounced pain.

On file is the report of a November 15, 2001 neurologic 
examination of the veteran, at which time he also presented 
in a wheelchair and was apparently unable to stand 
unassisted.  The veteran's lower extremities were normal in 
bulk on physical examination and superficial sensation was 
adequate, although there was no response to vibration in the 
feet.  The examiner concluded that the veteran exhibited 
absent knee and ankle jerks, significant loss of vibration 
and trace figure interpretation in the lower extremities with 
preserved muscle bulk, with an inability to stand alone.

On VA psychiatric examination in November 2001 the veteran 
reported that he last worked in June 2001, and that he quit 
his job on account of his back problems.  He reported that he 
mostly performed his own activities of daily living.

The veteran was afforded a VA examination in May 2002, at 
which time the examiner concluded that the veteran was 
permanently bedridden, and that he essentially exhibited 
paralysis of the lower extremities secondary to his back 
problems.  The veteran was diagnosed with paralysis of the 
lower extremities with only slight ability to use the 
extremities, and with extreme pain on any attempt to use the 
extremities.



Analysis

The RO has evaluated the veteran's bulging disc and disc 
space narrowing at L5-S1 under Diagnostic Code 5293.  Under 
that diagnostic code, a 10 percent rating is warranted for 
mild intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Alternatively, a 10 percent rating is appropriate for slight 
limitation of lumbar spine motion, a 20 percent rating is 
warranted for moderate limitation of motion, and a 40 percent 
rating is appropriate for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 
10 percent rating is appropriate for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  A 40 percent rating is appropriate for 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295 (2002).

The Board initially notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Evaluation for the period from September 20, 1994 to 
January 17, 2001

The RO assigned the veteran a 10 percent evaluation for his 
low back disorder for the period from September 20, 1994 to 
January 17, 2001 under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

On review of the record, and as discussed immediately below, 
the Board finds that the veteran is entitled to a 40 percent 
rating, but not higher, under Diagnostic Code 5292 (severe 
limitation of lumbar motion) for the period from September 
20, 1994 to January 6, 2001, and to a 60 percent evaluation, 
but not higher, under Diagnostic Code 5293 for the period 
from January 7, 2001 to January 17, 2001.  

The evidence of record dating prior to January 7, 2001 
demonstrates that the veteran frequently exhibited marked 
limitation of lumbar motion when examined, as well as lower 
back pain and occasional muscle spasm.  The veteran's 
symptoms are supported by X-ray and other diagnostic studies 
which demonstrate the presence of significant degenerative 
changes in the lower spine, including degenerative disc 
disease.  In the Board's opinion, the medical evidence for 
the period prior to January 7, 2001 clearly shows that the 
veteran's lower back disorder was productive of severe 
limitation of lumbar motion; assignment of a 40 percent 
evaluation under Diagnostic Code 5292 for that period is 
therefore in order.  The Board notes that since any 
neurologic symptoms during the period at issue were mild and 
intermittent in nature, it is more appropriate to rate the 
veteran's disability under Diagnostic Code 5292 rather than 
under Diagnostic Code 5293.

With respect to the period from January 7, 2001 to January 
17, 2001, the record reflects that the veteran presented on 
January 7, 2001 with complaints of markedly increased low 
back pain following a described injury to his back, and he 
was noted at that time to exhibit muscle spasms as well as a 
sensory decrease in the L4-L5 and L5-S1 distributions.  The 
Board notes in passing that subsequent treatment records 
demonstrate that he continued to develop significant 
neurologic symptoms following the January 7, 2001 
presentation.  In the Board's opinion, inasmuch as the 
treatment notes covering the period from January 7, 2001 to 
January 17, 2001 show a definite worsening in the veteran's 
lower back condition and additionally demonstrate the onset 
of identifiable and chronic neurologic changes, the veteran's 
low back disability for the referenced period is more 
accurately characterized as equivalent to pronounced 
intervertebral disc syndrome under Diagnostic Code 5293 than 
severe limitation of motion or severe intervertebral disc 
syndrome.  

Accordingly, the Board concludes that the veteran is entitled 
to a 40 percent evaluation for severe limitation of lumbar 
motion for the period from September 20, 1994 to January 6, 
2001, and to a 60 percent evaluation for pronounced IDVS for 
the period from January 7, 2001 to January 17, 2001.  The 
Board also concludes, however, that the veteran is not 
entitled to higher evaluations for the periods at issue.

In this regard, and turning first to the period from 
September 20, 1994 to January 6, 2001, the Board notes that 
diagnostic studies confirm the presence of degenerative 
changes, including probable disc herniation, in the lower 
spine, that the veteran's complaints include low back pain 
which radiates to his left lower extremity, that the 
veteran's left lower extremity strength has occasionally been 
recorded as low as 4/5, and that the veteran's deep tendon 
reflexes were occasionally recorded as diminished.  The 
record nevertheless reflects that the veteran's right and 
left lower extremity strength was usually unimpaired, and 
that in any event the veteran's lower extremity strength was 
not at any relevant point recorded as more than slightly 
diminished, and no atrophy was ever demonstrated.  In 
addition, the veteran's deep tendon reflexes were not 
consistently diminished and in fact were typically normal 
when tested, and diagnostic studies in January 1999 indicated 
that the veteran likely had, at most, only a mild 
radiculopathy associated with his low back disorder.  

While the veteran occasionally demonstrated muscle spasm when 
examined by his treating physicians, the July 1995 VA 
examiner noted the absence of any spasms or of any other 
abnormalities on motor and sensory examination, and the 
examiner concluded that the veteran did not have any 
radiculopathy.  In addition, the June 1998 neurologist 
essentially described the veteran's gait, coordination, deep 
tendon reflexes and primary sensations as normal.  The Board 
notes that while the June 1998 orthopedic examiner identified 
the presence of muscle spasms on examinations, he also 
indicated that there was no impairment of strength, that deep 
tendon reflexes were present and symmetric, and that motor 
examination was normal.

In short, the evidence shows that any neurologic impairment 
demonstrated by the veteran was at most mild, and not 
consistent in nature as to be suggestive of pronounced IVDS.  
The Board notes in passing that VA's Office of General 
Counsel has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered whenever the veteran is rated at less 
than the maximum evaluation under DC 5293, even if the 
veteran is currently rated at the maximum evaluation for 
limitation of spine motion.  See VAOPGCPREC 36-97.  As 
discussed above, however, there is no evidence of consistent 
or significant neurological impairment or weakness associated 
with the low back disability.  Since a 60 percent disability 
rating under DC 5293 contemplates significant neurological 
involvement, and as any functional impairment associated with 
the veteran's low back disability is primarily attributable 
to his pain, and not to any substantial neurological 
impairment associated with the service-connected low back 
disability, the Board finds that even with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, an evaluation 
in excess of 40 percent is not warranted.

As the veteran is not shown to have residuals of a fracture 
of the vertebra, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002) are not for application.  
Moreover, since the veteran retains motion in his lumbar 
spine, even if severely limited, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002) (ankylosis of the lumbar 
spine) are likewise not for application.  The Board notes in 
passing that a 40 percent evaluation is the maximum schedular 
evaluation available for lumbosacral strain under Diagnostic 
Code 5295.

Turning to the period from January 7, 2001 to January 17, 
2001, the Board notes that 60 percent is the maximum 
evaluation possible under Diagnostic Code 5293.  With regard 
to whether there is any other schedular basis for assigning 
an evaluation higher than 60 percent, the Board notes that an 
80 percent evaluation is warranted for complete paralysis of 
the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
evaluation if it is mild, a 20 percent evaluation if it is 
moderate, a 40 percent evaluation if it is moderately severe 
or a 60 percent evaluation if it is severe (with marked 
muscular atrophy).  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Sciatic neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  It consequently would not be 
appropriate to evaluate the disability under Diagnostic Codes 
5293 and 8520.  See 38 C.F.R. § 4.14.  In order for an 
evaluation in excess of 60 percent to be warranted under 
Diagnostic Code 8520, the disability would have to more 
nearly approximate complete paralysis of the sciatic nerve 
than severe incomplete paralysis of the sciatic nerve.  For 
the period from January 7, 2001 to January 17, 2001, this 
clearly is not the case.  

The components of the disability could be assigned separate 
evaluations based on functional impairment of the lumbar 
spine (Diagnostic Codes 5289 or 5292) and functional 
impairment of the right and left lower extremities 
(Diagnostic Code 8520) without violating the rule against 
pyramiding.   

The record shows that the veteran exhibits severe limitation 
of motion of the lumbar spine along with a substantial amount 
of pain with movement.  However, the medical evidence also 
demonstrates that the veteran retains some functional motion 
of the lumbar spine.  Consequently, the functional impairment 
does not more nearly approximate unfavorable ankylosis of the 
lumbar spine than favorable ankylosis of the lumbar spine, 
and an evaluation in excess of 40 percent would not be 
warranted on the basis of functional impairment of the lumbar 
spine.

When examined between January 7, 2001 and January 17, 2001, 
the veteran reported experiencing low back pain and 
demonstrated muscle spasms and a sensory decrease in the L4-
L5 and L5-S1 distributions.  Notably, however, no findings of 
lower extremity weakness or impaired deep tendon reflexes 
were made, and there is otherwise no evidence of neurological 
involvement affecting the functioning of the lower 
extremities that could even remotely be characterized as more 
than mild incomplete paralysis.  The Board therefore 
concludes that a rating greater than 10 percent would not be 
warranted for either the right or the left lower extremity 
under Diagnostic Code 8520.

If the disability were assigned separate evaluations of 40 
percent under Diagnostic Code 5292 for impairment of the 
lumbar spine, 10 percent under Diagnostic Code 8520 for 
impairment of the right lower extremity, and 10 percent under 
Diagnostic Code 8520 for impairment of the left lower 
extremity, the combined evaluation for the components of the 
disability would be 50 percent, which is less than the 60 
percent evaluation to which the veteran is entitled for the 
period from January 7, 2001 to January 17, 2001.  See 
38 C.F.R. § 4.25.

Accordingly, an evaluation in excess of 60 percent for 
bulging disc and disc space narrowing at L5-S1 is not 
warranted.

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.   

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

Accordingly, inasmuch as the revised criteria are effective 
September 23, 2002, the new criteria are not for application 
with respect to the period from September 20, 1994 to January 
17, 2001.

B.  Evaluation for the period from January 18, 2001 to 
November 14, 2001

The RO evaluated the veteran's service-connected lower back 
disorder as 60 percent disabling for the period from January 
18, 2001 to November 14, 2001 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  As noted previously, a maximum 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome.

Review of the record shows consistent complaints by the 
veteran of severe low back pain, with frequent demonstration 
of muscle spasm on examination as well as abnormal deep 
tendon reflexes.  The records also show that the veteran was 
issued a cane and prescribed a wheelchair in 2001 to 
alleviate his lower back symptoms.  Moreover, X-ray and other 
diagnostic studies have documented the presence of 
degenerative disc disease and other degenerative changes.  In 
light of the above the Board concludes that the RO properly 
rated the veteran's low back disorder as at last 60 percent 
disabling under Diagnostic Code 5293.

With respect to whether there is any other schedular basis 
for the assignment of a higher evaluation, since, as 
discussed in the preceding section, sciatic neuropathy is 
specifically identified as a factor for consideration in the 
evaluation of a disability under Diagnostic Code 5293, it is 
not appropriate to evaluate the disability under Diagnostic 
Codes 5293 and 8520.  To warrant assignment of an evaluation 
in excess of 60 percent under Diagnostic Code 8520, the 
disability would have to more nearly approximate complete 
paralysis of the sciatic nerve than severe incomplete 
paralysis of the sciatic nerve.  This clearly is not the 
case, since although the veteran occasionally demonstrated 
lower extremity weakness as well as diminished sensation to 
the lower extremities and was prescribed a cane and a 
wheelchair, he nevertheless was shown to maintain 
substantially full strength on several occasions without any 
suggestion of atrophy.  Moreover, the record shows that the 
veteran was able to walk, despite the prescription of a cane 
and a wheelchair.  In this regard the Board points out that 
the veteran's wheelchair was not prescribed based on any 
finding of lower extremity paralysis, but rather for the 
purpose of alleviating the veteran's low back pain, spasm and 
decreased motion.

With respect to whether the components of the disability 
could be assigned separate evaluations based on functional 
impairment of the lumbar spine, while the record shows that 
the veteran experiences substantial restriction in his range 
of motion with severe pain, he nevertheless retains some 
functional motion of the lumbar spine.  While an August 2001 
treatment note indicates that the veteran's range of lumbar 
motion was absent at that time, later treatment notes 
demonstrate that the veteran still retained some lower back 
movement.  Consequently, the functional impairment of the 
lumbar spine does not more nearly approximate unfavorable 
ankylosis than favorable ankylosis of the spine, and an 
evaluation in excess of 40 percent would not be warranted on 
the basis of functional impairment of the lumbar spine.

The evidence shows that the veteran reports radiating low 
back pain and that he exhibits occasional muscle spasms, 
lower extremity weakness and hypoactive reflexes.  He has 
been diagnosed with radiculopathy and diagnostic studies have 
disclosed the presence of, inter alia, degenerative disc 
disease.  The record reflects, however, that while his 
reflexes were typically hypoactive, they were nevertheless 
usually present to some degree.  Moreover, the veteran's 
lower extremity weakness was not consistent and was not 
accompanied by any atrophy or other symptoms suggestive of 
significant neurologic impairment.  The Board notes that his 
neurologic presentation was inconsistent, and at times no 
neurologic impairment was found at all.  In addition, while 
the veteran was prescribed a cane and a wheelchair, as noted 
above he was not prescribed such assistive devices on the 
basis of lower extremity paralysis.

In sum, despite the advent of neurologic symptoms, the 
evidence shows that the veteran retained a substantial degree 
of lower extremity function.  In the Board's opinion, the 
medical evidence for January 18, 2001 to November 14, 2001 
does not suggest the presence in the veteran of more than 
mild incomplete paralysis of the sciatic nerve affecting 
either lower extremity.  Consequently, a rating greater than 
10 percent would not be warranted for either the right or the 
left lower extremity under Diagnostic Code 8520.  As noted 
previously, under 38 C.F.R. § 4.25, if the disability were 
assigned separate evaluations of 40 percent (under Diagnostic 
Code 5292), 10 percent (under Diagnostic Code 8520 for the 
right lower extremity), and 10 percent (under Diagnostic Code 
8520 for the left lower extremity), the combined evaluation 
for the components of the disability would be 50 percent, or 
less than the evaluation currently assigned.

Accordingly, the Board concludes that an evaluation in excess 
of 60 percent for the service-connected low back disability 
for the period from January 18, 2001 to November 14, 2001, is 
not warranted.

As discussed previously, although VA revised the criteria for 
evaluating intervertebral disc syndrome effective September 
23, 2002, since the revised law does not allow for 
retroactive application prior to September 23, 2002, and as 
the effective date of any award based on the amended criteria 
could be no earlier than the effective date of the revisions, 
the revised criteria are not for application with respect to 
the proper evaluation of the veteran's low back disorder for 
the period from January 18, 2001 to November 14, 2001.

C.  Evaluation for the period from November 15, 2001

As noted previously, effective November 15, 2001 the RO 
assigned the veteran a 40 percent evaluation for his low back 
disability, and a 100 percent rating for loss of use of his 
feet under 38 C.F.R. § 4.71a, Diagnostic Code 5110.  In 
essence, the RO separately rated the components of the 
veteran's service-connected low back disability, assigning a 
total rating for the neurological impairment associated with 
the low back disorder, and a 40 percent rating for the 
remaining orthopedic component.

As discussed previously, a maximum 40 percent evaluation is 
warranted for severe limitation of lumbar motion under 
Diagnostic Code 5292.  To warrant a rating higher than 40 
percent under Diagnostic Code 5293 or 8520 there must be 
neurologic impairment.  Inasmuch, however, as the separate 
ratings for loss of use of the lower extremities already 
compensates the veteran for the neurologic impairment 
contemplated by Diagnostic Codes 5293 or 8520, or any other 
applicable neurologic code, and as the combined disability 
rating for the loss of use of the lower extremities is 100 
percent, it would violate the rule against pyramiding to 
assign a rating higher than 40 percent for the orthopedic 
component of the low back disability on the basis of 
neurologic symptoms.  Moreover, as the veteran's low back is 
clearly not ankylosed; an evaluation higher than 40 percent 
under Diagnostic Code 5289 is not warranted.  Nor, in the 
absence of residuals of a fractured vertebrae, are the 
provisions of Diagnostic Code 5285 applicable.

As discussed previously, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
amended criteria direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The new criteria provide for a 40 percent 
disability rating where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is for consideration where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54,349.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.   

As indicated above, under the amended criteria the veteran's 
IVDS must be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Since the new criteria 
provide for a maximum 60 percent disability rating for the 
total duration of incapacitating episodes over the past 12 
months, and since separately evaluating the veteran's 
orthopedic and neurological manifestations results in a 
combined total evaluation (of which the veteran is currently 
in receipt), the veteran is not entitled to a rating higher 
than 40 percent for his low back disability under the amended 
schedular criteria.

In sum, a rating in excess of 40 percent for low back 
disability is not warranted in light of the separate 
evaluations assigned the neurologic impairment associated 
with the condition.

D.  Extraschedular consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Clearly, the veteran's low back 
disability is productive of industrial impairment.  Clinical 
treatment records suggest that the veteran required bed rest 
several weeks each year because of his low back complaints, 
and the veteran's last employer reported recently that the 
veteran worked on a full-time basis from December 2000 to 
June 2001 before he was placed on long term disability leave.  
The record nevertheless reflects that the veteran was able to 
obtain and maintain employment for prolonged periods of time, 
and his May 2001 treating physician indicated that the 
veteran was able to work with limitations on his ability to 
lift heavy objects and in bending.  Moreover, while the 
August 2001 treating examiner indicated that the veteran 
would experience difficulty in meeting the needs of his 
employment because of his disability and would require up to 
six months of rehabilitation, the physician did not suggest 
that the veteran's incapacity was permanent in nature.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability at any point since 
September 20, 1994, would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) for any period since 
September 20, 1994, are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

E.  Fenderson considerations

The Board lastly notes that the RO, in granting entitlement 
to service connection for bulging disc and disc space 
narrowing at L5-S1, assigned the veteran an effective date 
for service connection of September 20, 1994 (the day 
following his discharge from service).  The Board has 
reviewed the evidence of record, but concludes that the 
veteran's disability has remained no more than 40 percent 
disabling under any applicable rating criteria for the period 
from September 20, 1994 to January 6, 2001; as no more than 
60 percent disabling for the period from January 7, 2001 to 
November 14, 2001; and as no more than 40 percent disabling 
from November 15, 2001.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


II.  Right elbow disability

Factual background

As noted in the Introduction, the veteran's period of service 
ended in September 1994.  Service connection for post-
operative residuals of a right elbow disorder was granted in 
July 1995; the disability was assigned a non-compensable 
evaluation.  In March 2002 the evaluation assigned the right 
elbow disability was increased to 50 percent effective 
November 15, 2001.  In a January 2003 rating decision, the RO 
granted the veteran special monthly compensation for loss of 
use of the right hand, effective May 17, 2002.

Service medical records show that the veteran is left hand 
dominant, per his report.  The records indicate that he 
underwent an arthrotomy in September 1991 for the removal of 
loose bodies in his right elbow following complaints of 
episodic locking of the joint.  Following the surgery the 
veteran was ultimately able to extend the elbow to 20 degrees 
and to flex the elbow 135 to 140 degrees.  He exhibited right 
elbow tenderness and somewhat decreased right grip strength 
as compared to the left.  A February 1994 X-ray study of the 
right humerus demonstrated the absence of any fracture, 
dislocation, soft tissue abnormality or joint space 
abnormality.

On VA examination in June 1995, the veteran reported that he 
was right handed.

On file is the report of a July 1995 VA examination, at which 
time the veteran reported that he tended to throw objects 
from his right hand, but that he writes with his left hand.  
His current complaints included occasional right elbow pain, 
particularly with changes in the weather.  Physical 
examination of the right elbow demonstrated the presence of 
excellent range of motion, with extension limited by only 15 
degrees; the veteran was able to flex the elbow to 135 
degrees, and he exhibited full pronation and supination.  No 
pain was evident on range of motion testing.  The examiner 
noted that the scar resulting from the right elbow surgery in 
service was well-healed and not hypersensitive.  X-ray 
studies of the right elbow were negative for any bony or 
joint abnormalities.  The veteran was diagnosed with history 
of a loose body of the right elbow with an excellent 
functional result.   

On file are VA treatment records for January 1996 to May 2002 
which show that the veteran reported experiencing right elbow 
pain in June 1998, October 1998 and December 1998.  Physical 
examination disclosed the presence of normal movement of the 
elbow, although tenderness was present over the lateral 
epicondyle when the veteran was examined in October 1998.  

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1996, at which time he testified that he 
was restricted in his lifting activities.  He also indicated 
that he experienced right elbow pain, tenderness and 
swelling, and that weather changes affected the elbow.  He 
indicated that he sometimes used a sling for his elbow and 
that his right arm was now shorter than his left arm.  The 
veteran also contended that his right elbow scar was tender.  
He testified that he was left hand dominant.  

The veteran was afforded a VA examination in August 1998, at 
which time he denied any complaints of right elbow pain or 
functional limitation associated with the elbow, and he 
denied experiencing any interference of the elbow joint with 
his job.  Physical examination disclosed the presence of a 4-
centimeter longitudinal scar which was well-healed and non-
tender; the skin was intact and the scar was supple and 
mobile, without any hypertrophy.  The veteran was able to 
flex the right elbow to 120 degrees and to fully extend the 
elbow; the examiner noted that there was a mechanical block 
to further flexion.  The veteran exhibited full supination 
and pronation, and the examiner noted the absence of any pain 
or tenderness on range of motion testing.  No cubitus varus 
or valgus deformity was evident, and the veteran denied a 
history of painful flare-ups of his elbow condition.  The 
examiner concluded that examination of the right elbow was 
normal.

On VA orthopedic examination of November 15, 2001, the 
veteran presented in a wheelchair.  He indicated at that time 
that he required his family to move him to and from the 
wheelchair, and he reported that he experienced pain with any 
movement.  Physical examination of the right elbow showed 
that the veteran was able to passively flex the joint to 45 
degrees when his wife was removing his shirt, but that he was 
unable to straighten the elbow beyond 12 degrees once the 
examiner evaluated that joint.

The veteran was afforded another VA examination on November 
15, 2001, that was specific to his right elbow.  His current 
complaints at that time included elbow pain.  Physical 
examination revealed the presence of a 2.5-inch scar.  The 
veteran was able to straighten his right elbow to 12 degrees 
in flexion, and he was able to flex the joint to 35 degrees; 
the examiner noted that the movements were very painful, and 
that movements in other excursions of motion were not 
obtained.  X-ray studies of the elbow were suboptimal, but 
revealed no evidence of acute injury.  The examiner diagnosed 
residuals of injury to the right elbow with pronounced 
limitation of motion and pain with motion.

On VA psychiatric examination in November 2001, the veteran 
reported that he last worked in June 2001, and that he quit 
on account of his back problems.  He reported that he mostly 
performed his own activities of daily living.

On file is the report of a May 2002 VA examination, at which 
time the veteran exhibited paralysis of his right arm and was 
diagnosed with paralysis of the right upper extremity with 
only slight ability to use the extremity, and with extreme 
pain on any attempt to use the extremity.

Analysis

The RO evaluated the veteran's right elbow disorder as non-
compensable for the period prior to November 15, 2001, and as 
50 percent disabling for the period from November 15, 2001, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5206 as the 
veteran's dominant extremity.  The Board initially notes, 
however, that while the veteran reported to the June 1995 
examiner that he was right-handed, his service physicians 
noted that he was left-handed, and he testified under oath in 
March 1996 that he was left-hand dominant.  The Board notes 
that while the veteran reported to his July 1995 VA examiner 
that he tended to throw with his right hand, he indicated 
that he used his left hand to write.  In light of the 
veteran's testimony concerning his left hand dominance and 
his assertions that he uses his left hand for fine dexterity 
movements such as writing, and in the absence of any evidence 
or assertion that the veteran is ambidextrous, the Board 
concludes, contrary to the understanding of the RO, that the 
veteran is left-hand dominant, and that his right elbow is 
therefore his non-dominant elbow.

Pursuant to Diagnostic Code 5206, a non-compensable rating is 
warranted for limitation of flexion of the forearm to 110 
degrees, a 10 percent rating is warranted for flexion limited 
to 100 degrees, and a 20 percent rating is warranted for 
flexion limited to 90 degrees.  A 20 percent evaluation is 
also warranted for limitation of flexion of the minor forearm 
to 70 degrees, a 30 percent evaluation is assignable for 
limitation of flexion of the minor forearm to 55 degrees, and 
a 40 percent evaluation is warranted for flexion of the minor 
forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (2002).

Limitation of extension of the forearm to 60 degrees warrants 
a 10 percent evaluation, and a 20 percent evaluation is 
assignable for limitation of extension of the forearm to 75 
degrees.  A 20 percent evaluation is also warranted for 
extension of the minor arm limited to 90 degrees, a 30 
percent evaluation is appropriate for extension of the minor 
arm limited to 100 degrees, and a 40 percent evaluation is 
warranted for extension of the minor arm limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2002).

Under Diagnostic Code 5213, limitation of supination of the 
forearm to 30 degrees or less warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
limitation of pronation of the forearm where motion is lost 
beyond last quarter of arc, the hand does not approach full 
pronation.  A 20 percent rating is also warranted for 
limitation of pronation of the minor forearm where motion is 
lost beyond the middle of the arc.

A 20 percent evaluation is also warranted for loss of 
supination and pronation of the arm with the hand fixed near 
the middle of the arc or moderate pronation.  A 20 percent 
rating is additionally warranted for loss of supination and 
pronation of the minor arm with the hand fixed in full 
pronation, and a 30 percent evaluation is warranted for loss 
of supination and pronation with the hand fixed in supination 
or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2002).

Joint fracture of the elbow, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, warrants a 40 percent evaluation if affecting the 
minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5209 (2002).

A 20 percent evaluation is warranted where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2002).

Favorable ankylosis of the minor elbow at an angle between 90 
and 70 degrees warrants a 30 percent evaluation.  
Intermediate ankylosis of the minor elbow at an angle of more 
than 90 degrees, or between 70 and 50 degrees, warrants a 40 
percent evaluation.  A 50 percent evaluation is assignable 
for unfavorable ankylosis of the minor elbow at an angle of 
less than 50 degrees or with complete loss of supination or 
pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5205 (2002).

The evidence on file for the period prior to November 15, 
2001 shows that the veteran exhibited substantially full 
range of right elbow motion, with flexion to 120 degrees and 
a loss of only 15 degrees of full extension; supination and 
pronation were full.  VA treatment notes for 1998 show that 
the veteran demonstrated elbow tenderness on only one 
occasion, and that he otherwise exhibited full range of 
motion without pain.  VA examinations in July 1995 and August 
1998 show some limitation of elbow motion without any 
evidence of pain or tenderness, and the veteran denied a 
history of painful flare-ups of his elbow condition.  Neither 
examiner suggested the presence of any increased functional 
loss due to factors such as incoordination, weakness or 
excess fatigability, and the July 1995 examiner essentially 
found no evidence of any functional impairment; the August 
1998 examiner concluded that examination of the right elbow 
was normal.  As the veteran was able to flex his elbow to at 
least 120 degrees and to extend the elbow to at least 130 
degrees without evidence of functional impairment due to 
pain, weakness, incoordination or fatigability, a compensable 
evaluation under the provisions of Diagnostic Codes 5206, 
5207 or 5208 for the period prior to November 15, 2001 is not 
warranted.

In addition, as the August 1998 examiner noted the presence 
of full pronation and supination and the absence of any 
cubitus varus or valgus deformity, a compensable evaluation 
under the provisions of Diagnostic Codes 5209 or 5213 is not 
warranted.  The Board also notes that while the veteran 
contends that his right arm is shorter than his left arm, X-
ray studies of the elbow in service and thereafter are 
negative for any abnormalities, and there is otherwise no 
evidence of any impairment of the radius or ulna.  The 
provisions of Diagnostic Codes 5210, 5211 and 5212 are 
therefore not for application.

Accordingly, in light of the substantially full range of 
right elbow motion exhibited by the veteran and the absence 
of any functional impairment due to pain, weakness, 
incoordination or fatigability or other abnormality of the 
elbow, the Board finds that a compensable evaluation for the 
veteran's right elbow disability for the period prior to 
November 15, 2001 is not warranted.

With respect to the period from November 15, 2001, the record 
reflects that the veteran presented on examinations on 
November 15, 2001 with evidence of substantial right elbow 
pain and flexion limited to 12 degrees.  However, since under 
Diagnostic Codes 5206 and 5207, a maximum 40 percent 
evaluation is warranted for limitation of flexion or 
extension of the minor forearm, a rating in excess of 50 
percent is not warranted under either code.  In addition, a 
maximum 50 percent evaluation is assignable for ankylosis of 
the right elbow or for impairment of the elbow with flail 
joint; a rating higher than 50 percent under Diagnostic Codes 
5205 or 5209 is not warranted.  In short, the veteran is 
already in receipt of the highest schedular evaluation for 
his right elbow condition.  The Board notes in passing that 
even if the veteran's right arm was considered his dominant 
extremity, he still would not be entitled to an evaluation in 
excess of 50 percent since his elbow, while severely limited 
in range of motion, is clearly not ankylosed, and as he has 
not demonstrated any flail joint of the right upper 
extremity.

Accordingly, an evaluation in excess of 50 percent for post-
operative residuals of a right elbow disorder for the period 
from November 15, 2001 is not warranted.

The Board notes that while the veteran is arguably shown to 
have neurologic symptoms affecting his right hand, he is 
already separately compensated for loss of use of the right 
hand.

The Board also notes that the veteran is not entitled to a 
separate compensable disability evaluation for scarring under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 (poorly nourished 
scars with repeated ulceration) or 7804 (scars that are 
painful or tender on objective demonstration).  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Despite the veteran's 
testimony that his scar is tender, clinical examination 
consistently demonstrated the absence of any pain or 
tenderness of the right elbow scarring, and the clinical 
evidence of record does not indicate that the veteran 
manifests any ulceration or poor nourishment of scar.  In 
addition, there is no evidence that the scarring is 
productive of any functional impairment as to warrant 
application of Diagnostic Code 7805.  The Board notes that 
effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin, including scars.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  However, as the 
veteran's right elbow scarring is not shown to encompass an 
area exceeding 6 square inches or to be unstable, a 
compensable evaluation under amended Diagnostic Codes 7801, 
7802, or 7803 is not warranted.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Notably, however, until November 15, 2001, 
clinical examination of the elbow was essentially normal, the 
veteran denied any flare ups of right elbow problems, and the 
veteran did not allege that his right elbow condition 
interfered significantly with work.  Although the evidence 
since November 15, 2001 shows that the veteran experiences 
severe restriction in movement of the right elbow, the record 
also reflects that he has several other disabilities which 
clearly impact on his employability, and none of his treating 
or examining physicians has suggested that the right elbow 
disability has markedly interfered with his employment.  In 
addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected right elbow disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability at any 
point since September 20, 1994, would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for any 
period since September 20, 1994, are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting entitlement 
to service connection for post-operative residuals of a right 
elbow disorder, assigned the veteran an effective date for 
service connection of September 20, 1994.  The Board has 
reviewed the evidence of record, but concludes that the 
veteran's disability has remained no more than non-
compensably disabling under any applicable rating criteria 
for the period from September 20, 1994 to November 14, 2001; 
and as no more than 50 percent disabling for the period from 
November 15, 2001.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


III.  Residuals of a left wrist skin graft and skin graft 
donor site scar on the left thigh 

Factual background

As discussed previously, the veteran's period of service 
ended in September 1994.  Service connection for residuals of 
a left wrist skin graft and for a donor site scar of the left 
thigh was granted in July 1995; the disabilities were both 
assigned non-compensable evaluations.  These evaluations have 
remained in effect since that time.

Service medical records show that the veteran underwent a 
split thickness skin graft to his left wrist in December 1988 
following a "road rash" abrasion injury sustained in a 
motor vehicle accident (MVA); the donor site for the skin 
graft was the lateral left thigh.  The graft was noted to 
have healed without evidence of permanent damage.  An April 
1989 treatment note indicates that the veteran was left hand 
dominant (since he used that extremity for writing), and 
discloses that he exhibited some decreased strength of the 
left wrist as well as some diminished sensation; the donor 
site was noted to be healing well.  In June 1989 the veteran 
presented with complaints of left wrist pain; physical 
examination disclosed limited wrist flexion and extension due 
to pain.  The skin graft site was described as healed, 
although the lateral dorsum of the hand was painful to 
palpation.  There was no evidence of skin perforation and X-
ray studies of the wrist were normal; the veteran was 
diagnosed with synovitis.  The service medical records show 
that he lacerated his left wrist in March 1993, for which he 
required sutures; physical examination shortly after the 
incident showed that he had full range of left wrist motion 
and that the scar was five inches.

On VA examination in June 1995 the veteran reported that he 
was right handed.  Physical examination disclosed mildly 
diminished anterior flexion of the left wrist secondary to 
scarring.  He was diagnosed with skin grafts with scarring.

On file is the report of a July 1995 VA examination, at which 
time the veteran reported that he tended to throw objects 
with his right hand, and to write with his left hand.  He 
reported experiencing some decreased sensation at the site of 
the skin graft.  Physical examination revealed that the skin 
graft encompassed an area over the wrist and metacarpals on 
the radial three digits of the left hand.  There was 
decreased sensation to light touch and deep pinch over the 
skin graft site.  The left thigh donor site exhibited 
decreased sensitivity.  The examiner found no evidence of 
functional impairment with respect to either scar.  The 
veteran was diagnosed with history of a skin graft to the 
dorsum of the left hand with excellent functional result.

On file are VA treatment records for January 1996 to May 2002 
which are entirely negative for any reference to the left 
thigh donor site scar.  The records show that the veteran 
complained of left wrist pain in June 1998, and that in 
November 1998 he reported tingling in his left hand; physical 
examination showed that movement of the left hand and fingers 
was normal.  A March 1999 entry indicates that the veteran's 
left hand pain was attributed to carpal tunnel syndrome.  A 
June 2001 entry notes that the veteran complained of left 
wrist pain and thumb numbness; physical examination disclosed 
the presence of left wrist tenderness without any sensory 
deficit, and the veteran was diagnosed with left wrist 
sprain.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1996, at which time he testified that he 
was restricted in lifting activities.  He testified that he 
was left handed and that he experienced tingling and swelling 
in his left wrist, as well as problems with flexing the hand.  
He also reported experiencing decreased sensation and 
tenderness of the wrist and contended that there was 
ulceration and drainage associated with the scar; he 
explained that he tended to treat the referenced symptoms 
with alcohol and Vitamin E, and he denied having any active 
sore in the area of the scar.  The veteran also indicated 
that the scar occasionally interfered with his ability to 
lift.  With respect to the left thigh scar, the veteran 
testified that the scar tended to stick to tight-fitting 
pants.  He denied any pain or tenderness associated with the 
scar, and indicated that he experienced leg problems only 
when wearing tight pants.

On file is the report of a June 1998 neurologic examination, 
at which time the veteran complained of sensory disturbances 
affecting his left wrist skin graft site.  Physical 
examination disclosed that the skin graft was insensate, 
although there were sensations of numbness and tingling at 
the margins of the graft.  The motor systems were otherwise 
normal, coordination was normal, and primary sensations were 
intact.  The examiner concluded that the loss of sensation in 
the skin graft was expected and did not represent a 
neuropathy, other than that the skin graft did not become re-
supplied with sensory nerves.  The examiner explained that 
the paresthesia did not represent a separate peripheral 
neuropathy, and that such sensory disturbances were commonly 
observed after a skin graft.

On VA orthopedic examination in June 1998 the veteran 
complained of vague left thigh numbness.  Physical 
examination disclosed the absence of any gait disturbance, 
and he was able to rise onto his heels and toes.  While 
cogwheel weakness with attempts at hip flexion was present, 
the veteran was able to demonstrate full motor strength when 
distracted.

Physical examination on VA examination in November 2001 
revealed the presence of a 2.5 by 5-inch graft on the left 
wrist that was considered well-taken.  The graft appeared to 
be thicker than usual, and the veteran reported experiencing 
a lack of sensation through the graft itself.  He also 
reported experiencing very little sensation in the left hand 
and complained of pain with movement of the wrist or elbow.  
The examiner noted that the left thigh donor site was 2.5 by 
4-inches and well-healed.

On VA neurologic examination in November 2001, the veteran's 
upper extremities were described as normal in tone and bulk.

On file is the report of a May 2002 VA examination, at which 
time the veteran exhibited left arm pain.

Analysis

A.  Residuals of a left wrist skin graft 

The RO rated the residuals of the veteran's left wrist skin 
graft as non-compensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  That code provides that a scar may be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Alternatively, a 10 percent rating is warranted for scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars 
which are tender and painful on objective demonstration also 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A 10 percent evaluation is warranted for third degree burn 
scars in an area or in areas exceeding 6 square inches, a 20 
percent evaluation is assignable for third degrees burn scars 
in an area or in areas exceeding 12 square inches, and a 30 
percent evaluation is warranted for third degrees burn scars 
in an area or in areas exceeding one-half square foot; actual 
third degree residual involvement is required.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 and Note (1) (2002).  Second 
degree burn scars in an area or in areas approximating 1 
square foot warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin, including scars.  67 Fed. 
Reg. 49,590-99 (July 31, 2002).  The revised criteria provide 
that a 10 percent evaluation is warranted for scars (other 
than of the head, face or neck) that are deep or that cause 
limited motion when in an area or areas exceeding 6 square 
inches (39 square centimeters).  A 20 percent rating is 
warranted where the scars are in an area or areas exceeding 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying tissue damage.  67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7801 and Note (2)).  

A 10 percent evaluation is warranted for scars (other than of 
the head, face or neck) that are superficial and that do not 
cause limited motion when in an area or areas of 144 square 
inches (929 square centimeters) or greater.  A superficial 
scar is one not associated with underlying tissue damage.  67 
Fed. Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 and Note (2)).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  67 Fed. 
Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and Note (1)).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  67 Fed. Reg. 49,596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7804).

As indicated previously, the Board finds, based particularly 
on the veteran's report to his treating physicians in service 
and his March 1996 testimony, that the veteran is left-hand 
dominant.

The record reflects that the veteran sustained abrasions to 
his left wrist from an MVA in service which required a split 
thickness skin graft measuring 12.5 square inches in area.  
The Board notes that while the abrasion injury is arguably 
equivalent to a second degree burn in light of the necessity 
for a skin graft, none of the veteran's treating or examining 
physicians has at any point described the left wrist abrasion 
as involving a third degree burn, and there otherwise is no 
evidence suggesting the presence of a third degree burn in 
service.  As indicated previously, to warrant a 10 percent 
evaluation under Diagnostic Code 7802 (second degree burn 
scars), the area or areas involved must approximate one 
square foot, or 144 square inches.  Since the veteran's left 
wrist scar is not shown to exceed 12.5 square inches in area, 
a compensable evaluation under the former criteria of 
Diagnostic Code 7802 is not for application.  

In addition, while the veteran testified that he experienced 
ulceration associated with his left wrist graft site, 
clinical examinations since 1991 were consistently negative 
for any evidence of ulceration or drainage.  Moreover, while 
the veteran contended that his left wrist was painful or 
tender, he has not alleged that the skin graft itself is 
painful or tender, and examinations on file in fact show that 
the graft site is almost completely insensate.  A compensable 
evaluation under the former criteria of Diagnostic Codes 7803 
or 7804 is therefore not warranted.

The record reflects that the veteran reports left wrist pain 
as well as numbness affecting the digits on his left hand.  
Notably, however, his complaints have been attributed to 
nonservice-connected disorders such as carpal tunnel syndrome 
or left wrist sprain, and no examiner has described the 
referenced complaints as representing functional impairment 
due to the left wrist scarring.  While the June 1995 VA 
examiner did note the presence of diminished anterior flexion 
of the left wrist that he attributed to the left wrist 
scarring, the examiner described the diminishment of motion 
as mild in nature, VA treatment notes for 1998 show that he 
exhibited no impairment of left hand or finger movements, and 
the July 1995 examiner essentially concluded that the 
scarring was not productive of any functional impairment.  In 
any event, there is no evidence demonstrating that the palmar 
flexion of the left wrist is limited in line with the forearm 
or that dorsiflexion of the left wrist is less than 15 
degrees, even with consideration of the veteran's complaints 
of pain and tenderness.  A compensable evaluation under the 
provisions of 7805 is consequently not for application. 

The Board also notes that as there is no evidence, either in 
service or thereafter, suggesting the presence of actual 
muscle injury associated with the left wrist skin graft, the 
provisions of 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5208 
or 5309 (2002) are not for application.  Moreover, the Board 
notes that the June 1998 examiner essentially concluded that 
the veteran's disability did not involve any neurologic 
impairment affecting the remainder of the wrist or hand.  

In sum, there is no basis in the record for the assignment of 
a compensable evaluation for the residuals of the veteran's 
left wrist skin graft prior to August 30, 2002.

As noted previously, effective August 30, 2002, the criteria 
for rating scars changed.  The new schedular criteria provide 
that scars (other than head, face or neck), that are deep or 
that cause limited motion, and which involve an area or areas 
exceeding 12 square inches warrant assignment of a 20 percent 
evaluation.  Since the veteran's graft site measures 12.5 
square inches, and as the evidence suggests that the scarring 
is somewhat more than superficial, the Board finds that the 
veteran is entitled to assignment of a 20 percent evaluation 
for the residuals of a left wrist skin graft under the 
provisions of the amended 38 C.F.R. § 4.118, Diagnostic Code 
7801.  The Board notes that because the amended criteria are 
more favorable to the veteran's claim and are effective 
August 30, 2002, the assignment of the 20 percent evaluation 
can not be made effective prior to August 30, 2002.  See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000.

The Board notes that a rating higher than 20 percent is not 
available under the amended criteria of Diagnostic Codes 7804 
or 7805 because, as explained previously, the graft site is 
not shown to be painful on examination, and there is no 
indication of more than mild functional impairment associated 
with the condition.  In addition, while the veteran reports 
repeated ulceration, clinical examination of the left wrist 
was consistently negative for any indication that the scar is 
unstable; the amended provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7803 are consequently not for application.

In sum, the veteran is not entitled to a compensable 
evaluation for his residuals of a left wrist skin graft for 
the period prior to August 30, 2002, but is entitled to a 20 
percent evaluation for the period from August 30, 2002. 

With respect to whether the case should be referred for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), 
although the veteran contends that his left wrist skin graft 
interferes with his ability to lift objects, the functional 
impairment associated with the wrist condition was described 
as no more than mild  by his examining physicians, and in any 
event the veteran has not adduced any evidence suggesting 
interference of his service-connected left wrist condition 
with his employment.  Moreover, the evidence of record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
The Board consequently finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for any period since September 20, 1994, are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

The RO, in granting entitlement to service connection for 
residuals of a left wrist skin graft, assigned the veteran an 
effective date for service connection of September 20, 1994.  
After reviewing the evidence of record, the Board finds that 
the veteran's disability has remained no more than non-
compensably disabling under any potentially applicable rating 
criteria for the period from September 20, 1994 to August 30, 
2002; and as no more than 20 percent disabling for the period 
from August 30, 2002.  See Fenderson, supra.

B.  Skin graft donor site scar on the left thigh 

The RO evaluated the veteran's skin graft donor site scar on 
the left thigh as non-compensably disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The record reflects and the veteran does not dispute that the 
donor site scar is well healed, and is not tender, painful, 
poorly nourished or ulcerated.  He has also testified that he 
only experienced leg problems associated with the scar when 
wearing tight pants.  The Board notes that while the veteran 
exhibited some left thigh weakness on VA examination in June 
1998, the weakness resolved when he was distracted, and in 
any event, neither the June 1998 examiner nor any other 
examining or treating physician has suggested the presence of 
any functional impairment associated with the donor scar.  In 
the absence of any pain, tenderness, ulceration, poor 
nourishment or functional impairment associated with the left 
thigh scar, the Board finds that there is no basis on which 
to assign the veteran a compensable rating for the scar under 
the former schedular criteria.

With respect to the revised schedular criteria for rating 
scars, since the veteran has not demonstrated any pain or 
limitation of function associated with the scar, a 
compensable rating under the revised Diagnostic Codes 7804 or 
7805 is not warranted.  In addition, as there is no 
suggestion that the left thigh scar is unstable, a 
compensable rating under the revised Diagnostic Code 7803 is 
not for application.

The Board notes that there is no indication from service 
medical records or any post-service medical records that the 
donor site scar involves underlying soft tissue damage, or 
that the scar causes limitation of left thigh motion.  The 
revised criteria of 38 C.F.R. § 4.118, Diagnostic Code 7801 
are therefore not applicable.  Moreover, to warrant a 
compensable rating under the revised provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (superficial scars that do not 
cause limited motion), the scar must involve an area or areas 
of at least 144 square inches; the veteran's scar is 10 
square inches in area.

In short, there is no basis in the record for assignment of a 
compensable evaluation for the left thigh scar under any 
applicable provision in the former or revised schedular 
criteria.  Accordingly, entitlement to a compensable 
evaluation for the skin graft donor site scar on the left 
thigh is denied.

The Board lastly notes that the RO, in granting entitlement 
to service connection for skin graft donor site scar on the 
left thigh, assigned the veteran an effective date for 
service connection of September 20, 1994.  The Board has 
reviewed the evidence of record, but concludes that the 
veteran's disability has remained no more than non-
compensably disabling under any applicable rating criteria 
for the entire period from September 20, 1994.  See 
Fenderson, supra.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, 40 percent evaluation for 
bulging disc and disc space narrowing at L5-S1 is granted for 
the period from September 20, 1994 to January 6, 2001, and a 
60 percent evaluation for bulging disc and disc space 
narrowing at L5-S1 is granted for the period from January 7, 
2001 to January 17, 2001.

Entitlement to a rating greater than 60 percent for bulging 
disc and disc space narrowing at L5-S1 for the period from 
January 18, 2001 to November 14, 2001 is denied.

Entitlement to a rating greater than 40 percent for bulging 
disc and disc space narrowing at L5-S1 for the period from 
November 15, 2001 is denied.

Entitlement to a compensable rating for post-operative 
residuals of a right elbow disorder for the period prior to 
November 15, 2001, is denied.

Entitlement to a rating in excess of 50 percent for post-
operative residuals of a right elbow disorder for the period 
from November 15, 2001, is denied.

Entitlement to a compensable rating for residuals of a left 
wrist skin graft for the period prior to August 30, 2002 is 
denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent rating for 
residuals of a left wrist skin graft for the period from 
August 30, 2002, is granted.

Entitlement to a compensable rating for skin graft donor site 
scar on the left thigh is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

